               Case 2:20-cr-00196-RAJ Document 79 Filed 08/17/21 Page 1 of 1




 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,                      ) No. CR20-196-RAJ
 9                                                  )
                      Plaintiff,                    )
10                                                  ) ORDER GRANTING
                 v.                                 ) MOTION TO SEAL EXHIBIT
11                                                  )
     DENNIS KEITH JONES,                            )
12                                                  )
                      Defendant.                    )
13                                                  )
14           THIS MATTER has come before the undersigned on the motion of Defendant

15   Dennis Jones to file Exhibit 2 to his Motion to Continue Sentencing Hearing under seal.

16   The Court has considered the motion and records in this case and finds there are

17   compelling reasons to file the exhibit under seal.

18           IT IS ORDERED that Defendant’s Motion to Seal (Dkt. # 76) is GRANTED.

19   Exhibit 2 to Defendant’s Motion to Continue Sentencing Hearing shall remain under

20   seal.

21           DATED this 17th day of August 2021.

22
23
                                                       A
                                                       The Honorable Richard A. Jones
24                                                     United States District Judge
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                      1601 Fifth Avenue, Suite 700
       TO SEAL EXHIBIT                                              Seattle, Washington 98101
       (United States v. Jones, CR20-196-RAJ) - 1                              (206) 553-1100
